DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed. The following is an Examiner’s statement of reasons for allowance:  
Regarding claim 1, this claim contains the following underlined features which, when combined with other features of the claim, conventional techniques in the art of record failed to anticipate or render obvious at the time of instant invention was made:
…..

mapping the first set of values as a first set of data points in an n-dimensional space, each respective dimension in the n-dimensional space corresponding to a respective benchmark in the set of network benchmarks;
mapping the second set of values as a second set of data points, distinct from the first set of data points, in the n-dimensional space; 
identifying, based on analyzing the mapped first and second sets of data points, an outlier dimension, comprising identifying a network benchmark where the floor level perspective, as indicated by the first set of data points, and the ceiling-level perspective, as indicated by the second set of data points, differ by more than a threshold;
…..

Regarding claims 2-8, these claims depends on claim 1 and thus are allowed for the same reason stated above for claim 1.
Regarding claim 9, this claim contains the following underlined features which, when combined with other features of the claim, conventional techniques in the art of record failed to anticipate or render obvious at the time of instant invention was made:


mapping the first set of values as a first set of data points in an n-dimensional space, each respective dimension in the n-dimensional space corresponding to a respective benchmark in the set of network benchmarks;
mapping the second set of values as a second set of data points, distinct from the first set of data points, in the n-dimensional space; 
identifying, based on analyzing the mapped first and second sets of data points, an outlier dimension, comprising identifying a network benchmark where the floor level perspective, as indicated by the first set of data points, and the ceiling-level perspective, as indicated by the second set of data points, differ by more than a threshold;
…..

Regarding claims 10-14, these claims depend on claim 9 and thus are allowed for the same reason stated above for claim 9.
Regarding claim 15, this claim contains the following underlined features which, when combined with other features of the claim, conventional techniques in the art of record failed to anticipate or render obvious at the time of instant invention was made:
…..

mapping the first set of values as a first set of data points in an n-dimensional space, each respective dimension in the n-dimensional space corresponding to a respective benchmark in the set of network benchmarks;
mapping the second set of values as a second set of data points, distinct from the first set of data points, in the n-dimensional space; 
identifying, based on analyzing the mapped first and second sets of data points, an outlier dimension, comprising identifying a network benchmark where the floor level perspective, as indicated by the first set of data points, and the ceiling-level perspective, as indicated by the second set of data points, differ by more than a threshold;
…..

Regarding claims 16-20, these claims depends on claim 15 and thus are allowed for the same reason stated above for claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMITRA GANGULY whose telephone number is (571)272-0813. The examiner can normally be reached 10 a.m to 6 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on 571 270 5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUMITRA GANGULY/Examiner, Art Unit 2411            

/JUNG H PARK/Primary Examiner, Art Unit 2411